DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed August 1, 2022, claims 1-14, 16, and 17 are pending in the application.  The applicant has cancelled claim 15.  The applicant has amended claims 16 and 17.

Allowable Subject Matter
3.	Claims 1, 14, and 17 and claims 2-13 and 16, which depend from claims 1 and 14, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a heart monitoring system or a method of determining an estimated pressure-time curve for a ventricle of a heart, as recited by the claims, comprising scaling a reference pressure-time curve using a determined timing of heart cycle events in order to fit the reference pressure-time curve to received sensor data, the scaling comprising scaling the reference pressure-time curve along the time axis to fit to the determined timing of the heart cycle events; and determining an estimated pressure-time curve based on the scaled reference pressure-time curve.
Robinson et al. (US 2020/0288985 A1) discloses reliable, convenient, and cost-effective methods and apparatuses to determine the hemodynamic status of the patent.  Robinson does not disclose, at least, scaling a reference pressure-time curve using a determined timing of heart cycle events in order to fit the reference pressure-time curve to received sensor data, the scaling comprising scaling the reference pressure-time curve along the time axis to fit to the determined timing of the heart cycle events; and determining an estimated pressure-time curve based on the scaled reference pressure-time curve.
Bleich et al. (US 2013/0171599 A1) discloses use of a cardiac event sensor to identify the precise timing of the heart's pump cycle, processing these values to determine the targeted timing for the user's rhythmic musculoskeletal activity.  Bleich does not disclose, at least, scaling a reference pressure-time curve using a determined timing of heart cycle events in order to fit the reference pressure-time curve to received sensor data, the scaling comprising scaling the reference pressure-time curve along the time axis to fit to the determined timing of the heart cycle events; and determining an estimated pressure-time curve based on the scaled reference pressure-time curve.
Rousso et al. (US 2009/0030471 A1) discloses the graphing of ventricular pressure (LVP) as a function of time illustrating the cyclic nature of LVP.  Rousso does not disclose, at least, scaling a reference pressure-time curve using a determined timing of heart cycle events in order to fit the reference pressure-time curve to received sensor data, the scaling comprising scaling the reference pressure-time curve along the time axis to fit to the determined timing of the heart cycle events; and determining an estimated pressure-time curve based on the scaled reference pressure-time curve.
Deno et all (US 2003/0074029 A1) discloses means for determining the minimum value of the rate of change of blood pressure among a set of rate of change of blood pressure values; and means for determining the time in the measured heart cycle of the determined minimum value of the rate of change of blood pressure.  Deno does not disclose, at least, scaling a reference pressure-time curve using a determined timing of heart cycle events in order to fit the reference pressure-time curve to received sensor data, the scaling comprising scaling the reference pressure-time curve along the time axis to fit to the determined timing of the heart cycle events; and determining an estimated pressure-time curve based on the scaled reference pressure-time curve.\
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689